DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 13 is objected to because of this informality:
	The name or meaning of the acronym (QCL) is not explicitly spelled.
	Appropriate correction is therefore required.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because dependent claim 37 recites “a computer-readable storage medium” which could encompass either transitory or non-transitory forms of media. Since transitory media (such as a signal) does not fall within any one of the four categories of patent eligible subject matter, dependent claim 37 is directed to a non-statutory subject matter.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	Claims 1, 9, 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davydov (US PG Pub. No. 2016/0248561) in view of Sorrentino (US PG Pub. No. 2013/0201840).
As per claim 1:
Davydov teaches a data transmission control method (see paragraph [0081], discloses a method implemented by an eNB. The method involves the eNB generating independent data streams and control information related to the independent data streams to the UE), comprising:
mapping, by a network side device, a codeword to at least one data layer (paragraph [0084], discloses, the eNB may map each codeword to an individual transmission layer, such that there is a one-to-one correspondence between each codeword and each layer. The eNB may also map a plurality of layers to each codeword as a way of reducing signaling overhead. Note: Examiner is construing said eNB as the “network side device”);
mapping, by the network side device, the at least one data layer to at least one quasi co-location (QCL) group (see paragraph [0063], discloses the eNB may provide the UE with configuration information. The configuration information representing “PDSCH resource element (RE) Mapping and Quasi-Co-Location indicator”. Paragraph [0077], table 2 shows a message contained within the “PDSCH RE Mapping and Quasi-Co-Location Indicator” as a mapping between total number of layers and number of ports that are quasi-co-located. Note: “layer” as used in paragraph [0077] of Davydov refers to transmission layer of each independent data stream, please see paragraph [0060]), the QCL group being an antenna port group established in accordance with a QCL relationship among antenna ports (see 
Davydov does not clearly teach and performing, by the network side device, data transmission in accordance with the QCL group.
Sorrentino teaches and performing, by the network side device, data transmission in accordance with the QCL group (see paragraph [0084], step 910, network node obtains indication regarding which types of ports should be co-located. The network node then transmit (step 920) signals corresponding to at least two antenna ports from the same transmission point or points thereby ensuring that the antenna ports will be co-located, please see paragraph [0086]. Note: Antenna ports are said to be co-located since they share one or more common channel properties such as delay spread, Doppler spread, signal to noise ration and frame synchronization, please see paragraphs [0074]-[0079]. Thus, the transmitted ports are quasi-co-located). 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of data on co-located antenna ports (as disclosed in Sorrentino) into Davydov as a way of enabling the wireless device to perform joint estimation of the channel properties (please see paragraph [0086] of Sorrentino). Therefore, grouping antenna ports based on shared channel proper ensures improved estimation accuracy as well as faster estimation process (please see paragraph [0026] of Sorrentino).
	As per claim 9:
	Davydov in view of Sorrentino teaches the data transmission control method according to claim 1.
wherein the data transmission comprises: service data transmission or channel state information (CSI) transmission.
Sorrentino teaches wherein the data transmission comprises: service data transmission or channel state information (CSI) transmission (see paragraphs [0084], [0085], table 2, discloses transmission on either CSI-RS or DMRS ports, each of the plurality of ports are co-located).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of data on co-located antenna ports (as disclosed in Sorrentino) into Davydov as a way of enabling the wireless device to perform joint estimation of the channel properties (please see paragraph [0086] of Sorrentino). Therefore, grouping antenna ports based on shared channel proper ensures improved estimation accuracy as well as faster estimation process (please see paragraph [0026] of Sorrentino).
As per claim 35:
Davydov teaches a network side device (see Figure 2, paragraph [0035], electronic circuitry 200 could be eNB circuitry), comprising a processor, a memory, and a computer program stored in the memory and executed by the processor, wherein the computer program is executed by the processor (see paragraphs [0018], [0112], the electronic circuitry could comprise memory for storing software instructions and executed by processor for performing instructions such as mapping two or more codewords to one or more independent data streams), so as to implement a data transmission control method, comprising:
mapping, by a network side device, a codeword to at least one data layer (paragraph [0084], discloses, the eNB may map each codeword to an individual transmission layer, such that there is a one-to-one correspondence between each codeword and each layer. The eNB may also Note: Examiner is construing said eNB as the “network side device”);
mapping, by the network side device, the at least one data layer to at least one quasi co-location (OCL) group (see paragraph [0063], discloses the eNB may provide the UE with configuration information. The configuration information representing “PDSCH resource element (RE) Mapping and Quasi-Co-Location indicator”. Paragraph [0077], table 2 shows a message contained within the “PDSCH RE Mapping and Quasi-Co-Location Indicator” as a mapping between total number of layers and number of ports that are quasi-co-located. Note: “layer” as used in paragraph [0077] of Davydov refers to transmission layer of each independent data stream, please see paragraph [0060]), the OCL group being an antenna port group established in accordance with a OCL relationship among antenna ports (see paragraphs [0077], [0078], table 2, an example mapping is 8 layers scheduled for transmission and associated with first antenna ports 7-10 which may be quasi-co-located. The 8 layers are also associated with second antenna ports 11-14 which may also be quasi-co-located).
Davydov does not teach and performing, by the network side device, data transmission in accordance with the QCL group.
Sorrentino teaches and performing, by the network side device, data transmission in accordance with the QCL group (see paragraph [0084], step 910, network node obtains indication regarding which types of ports should be co-located. The network node then transmit (step 920) signals corresponding to at least two antenna ports from the same transmission point or points thereby ensuring that the antenna ports will be co-located, please see paragraph [0086]. Note: Antenna ports are said to be co-located since they share one or more common channel properties such as delay spread, Doppler spread, signal to noise ration and frame synchronization, please see paragraphs [0074]-[0079]. Thus, the transmitted ports are quasi-co-located). 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of data on co-located antenna ports (as disclosed in Sorrentino) into Davydov as a way of enabling the wireless device to perform joint estimation of the channel properties (please see paragraph [0086] of Sorrentino). Therefore, grouping antenna ports based on shared channel proper ensures improved estimation accuracy as well as faster estimation process (please see paragraph [0026] of Sorrentino).
As per claim 37:
Davydov in view of Sorrentino teaches a computer-readable storage medium storing a computer program, wherein the computer program is executed by a processor so as to implement the data transmission control method according to claim 1 (Davydov, see paragraph [0112], discloses eNB may comprise one or more computer-readable storage media having instructions. The instructions is executed by one or more processors to perform one or more steps such as cause transmission of control information related to a parameter of the independent data streams as well as transmission of the independent data streams).

6.	Claim(s) 13, 15 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (EP 2999133) in view of Ng (US PG Pub. No. 2013/0279437).
As per claim 13:
Yang teaches a data transmission control method (see paragraphs [0005], [0006], discloses a method of sending pilot signals on a group of ports), comprising:
interacting, by a terminal side device, uplink reference signal measurement or downlink reference signal measurement with a network side device (see paragraphs [0042], [0046], discloses the base station may send pilot signals to the UE via q port groups. Note: Examiner is construing said UE as the “terminal side device” while the base station is construed as said “network side device”), so as to divide antenna ports of the network side device into QCL groups (see paragraphs [0066], [0067], the UE in response to receiving pilot signals from the q groups of ports, obtains a plurality of measurement results. The UE sends the measurement results to the eNB where one or more port subgroups having a maximum received uplink power from the q groups are selected, please see paragraphs [0072], [0089]. Note: Examiner is construing the subset/candidate subgroups as said QCL groups since they share a channel property like maximum received uplink power).
Yang does not clearly teach each QCL group being an antenna port group established in accordance with a QCL relationship among the antenna ports;
and performing, by the terminal side device, data transmission in accordance with the QCL groups.
Ng teaches each QCL group being an antenna port group established in accordance with a QCL relationship among the antenna ports (see paragraph [0064], discloses the ability of both the eNB and the UE to identify QCL groups between DMRS ports and CSI-RS ports. The DMRS and CSI-RS ports establishing a QCL relationship due to large-scale channel properties, please see paragraph [0068]);
and performing, by the terminal side device, data transmission in accordance with the QCL groups (see paragraph [0062], both the eNB and UE supports transmission on the QCL port groups, i.e. CSI-RS ports and DMRS ports).
before the effective filing date of the application to incorporate the grouping of different types of ports based on quasi co-location assumption (as disclosed in Ng) into Yang as a way of reducing signaling overhead since, for quasi co-location relationship, parameter associated with one port could be derived from another port (please see paragraph [0066] of Ng).
As per claim 15:
Yang in view of Ng teaches the data transmission control method according to claim13.
Yang does not clearly teach wherein the data transmission comprises service data transmission or CSI transmission.
Ng teaches wherein the data transmission comprises service data transmission or CSI transmission (see paragraph [0062], both the eNB supports transmission on both DM-RS ports and CSI-RS ports which are quasi co-located. Transmission on CSI-RS ports as it is well-known in the art involves CSI-RS transmission for channel measurements).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the grouping of different types of ports based on quasi co-location assumption (as disclosed in Ng) into Yang as a way of reducing signaling overhead since, for quasi co-location relationship, parameter associated with one port could be derived from another port (please see paragraph [0066] of Ng).
As per claim 36:
Yang in view of Ng teaches a terminal side device, comprising a processor (Yang, see Figure 9, UE comprise of processor 920 for performing several functions such as measuring the n pilot signals on the time-frequency resources), a memory, and a computer program stored in the memory and executed by the processor, wherein the computer program is executed by the processor, so as to implement the data transmission control method according to claim 13 (Yang, see paragraph [0180], the UE also comprise of storage readable medium for storing instructions for implementing the method).

Allowable Subject Matter
7.	Claims 2-8, 10-12, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/            Examiner, Art Unit 2474                                                                                                                                                                                            
/MICHAEL THIER/            Supervisory Patent Examiner, Art Unit 2474